UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
PATRICIA DEAL, CIVIL ACTION NO. 1:19-CV-00904
Plaintiff
VERSUS JUDGE DRELL
‘OUTBACK STEAKHOUSE OF MAGISTRATE JUDGE PEREZ-MONTES
FLORIDA, L.L.C., ET AL.,
Defendants

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, and after independent (de novo) review of
the record including the objections filed herein, and having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that Deal’s Motion to Remand (ECF No. 10) and Motion for
Attorney’s Fees and Costs (ECF No. 10) is DENIED.

IT IS FURTHER ORDERED that Mouton is DISMISSED WITHOUT
PREJUDICE.

IT IS FURTHER ORDERED that the recommendation to grant Bloomin’
Brands’ Motion to Amend/Correct the Notice of Removal (ECF No. 38) is DENIED AS

MOOT.

THUS ORDERED AND SIGNED in chambers in Alexandria, Louisiana on this

SS Oe

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

/ 3 day of March, 2020.

 
